DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldfarb et al US Patent 7,811,296.
	Goldfard et al discloses a method for use at a valve of a heart of a subject, the method comprising: transluminally advancing, to the heart (see Figs. 1A-1C, 2, 4A, 5A, 7A) an implant including: a primary structural element (68 & 69), a central longitudinal axis of the implant passing through the primary structural element (axis passing along the length of element 12), and two clips (18 & 16) coupled to the primary structural element, on opposite lateral sides of the primary structural element from each other (see Fig. 5B), each of the clips having a first clip element (16) and a second clip element (18); and coupling the implant to leaflets of the valve (Figs. 1A-1C): by, for each of the clips, closing the clip around a central part of a respective leaflet of the valve by causing deflection between the first clip element and the second clip element (see Figs. 5B and 7B), thereby sandwiching the central part of the respective leaflet between the first clip element and the second clip element (see Figs. 1A-1C), and such that the leaflets form a double orifice configuration (see Fig. 2), with the primary structural element disposed between the central parts of the leaflets.
	Regarding claim 27, see Figs. 2 and 5B and col. 9, lines 10-22 disclosing the clips having a resilient toward closing and see Fig. 5A with wires forming tension when element 16 is in the open configuration.
	Regarding claim 28, the wires are independent from the other wire.
	Regarding claims 29 and 30, see Figs. 4A and 5A.
	Regarding claim 31, see Fig. 2.

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/20/22